Citation Nr: 1546512	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-15 577A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee




THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  The Veteran served in Vietnam and was awarded the Combat Infantryman Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) on appeal of the April 2012 and December 2012 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2012, the RO issued a rating decision denying service connection for PTSD.  Within four months of the April 2012 rating decision, the RO was in receipt of new and material medical evidence regarding a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  Subsequently, in December 2012, the RO issued a rating decision again denying service connection for PTSD.

The April 2012 rating decision did not become final and remains pending because of the submission of new and material evidence, and VA must relate any subsequent decision back to the original claim.  38 C.F.R. § 3.156(b) (2015); see Bond v. Shinseki, 659 F.3d 1366, 1368 (Fed. Cir. 2011); Charles v. Shinseki, 587 F. 3d 1318, 1323-24 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F. 3d 1362, 1367-68 (Fed. Cir. 2007); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Moreover, the issue of entitlement to service connection for PTSD has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims PTSD secondary to in-service stressors that entailed seeing a soldier's throat cut, seeing someone next to him injured by a grenade explosion, and being in numerous firefights.  See VA Examination (March 2012).  Moreover, the Veteran indicates that due to these stressors he has recurrent and distressing recollections of these events, and recurrent distressing dreams.  See id.

The Veteran's service treatment records reveal that in his August 1967 enlistment medical history report, the Veteran reported depression and nervousness.  However, the accompanying enlistment examination report noted that psychiatric clinical evaluation was normal.  In addition, psychiatric clinical evaluation at separation was normal and the Veteran reported not ever having depression or nervousness.  See June 1969 report of medical history and report of medical examination.

The Veteran argues that the symptoms of depression and nervousness, which he reported at enlistment, were aggravated during service and that he did not identify any complaints at separation because he wanted to return home.  See Substantive Appeal (May 2014).

The VA treatment records reveal that in June 2009 the Veteran reported having flashbacks.  VA Treatment Records (June 22, 2009).  In September 2009, the Veteran was prescribed sertraline for depression.  VA Treatment Records (February 2, 2010).  Furthermore, in June 2011, the Veteran reported increased flashbacks, which interfered with his sleep.  VA Treatment Records (June 28, 2011).  He also reported occasional anxiety.  Id.

The Veteran was provided a VA medical examination (provided by a VA examiner using the Disability Benefits Questionnaire) in March 2012.  The VA examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  In addition, she stated that the Veteran did not have any mental disorder.  The VA examiner noted that the Veteran had never sought treatment for any mental health issue and was not prescribed any medications for PTSD.

Subsequent to the VA examination, the RO was in receipt of VA treatment records that included mental health treatment notes.  These records reveal that a VA staff psychologist diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood in November 2012.  VA Treatment Records (November 19, 2012).  A VA treatment note dated January 2013 reveals that the Veteran's depressive symptomatology was moderately severe and his anxiety symptomatology was moderate.  VA Treatment Records (January 2, 2013).  The VA treatment records reveal mental health treatment through November 2013.  VA Treatment Records (November 13, 2013).

As evidence of a current disability has been added to the claims file since the March 2012 VA examination, a new VA examination is warranted to determine the nature, onset, and etiology of any acquired psychiatric disorder found to be present, to include PTSD.  Therefore, a remand is necessary to obtain such examination.

The Veteran's submissions do not reveal detailed information regarding his alleged in-service stressors.  See Substantive Appeal (May 2014), Statement in Support of Claim (February 2013), Statement in Support of Claim (November 2012), Statement in Support of Claim (December 2011), Application for Compensation (November 2011).  However, although the Veteran was provided with notice in December 2011 in accordance with the Veteran's Claims Assistance Act of 2000 (VCAA), such notice letter did not include a VA Form 21-0781, Statement in Support of Claim for PTSD, so that the Veteran could provide specific information for his alleged stressors.  Therefore, a remand is also necessary to ensure that the Veteran is provided a proper VCAA notice letter for PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA notice letter for PTSD that includes a VA Form 21-0781, Statement in Support of Claim for PTSD.

2.  Obtain complete VA treatment records dated from November 2013 to the present. 

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to diagnose and determine the etiology of any psychiatric disorder present.  The entire claims file must be reviewed by the examiner.  After examining the Veteran, the examiner is to answer the following questions:

a)  During the course of the appeal period (i.e., since November 2011) identify any psychiatric diagnoses, to include PTSD.  Note if any of the psychiatric diagnoses identified since November 2011 have resolved.  In answering this question please address the medication prescription for depression in September 2009, diagnosis of adjustment disorder with mixed anxiety and depressed mood in November 19, 2012, and treatment for depression and anxiety in 2013.  The examiner should explain whether the diagnosis of adjustment disorder with mixed anxiety and depressed mood meets the diagnostic criteria.

b)  If you find that the Veteran has a diagnosis of PTSD, or had a diagnosis during the appeal period (since November 2011), opine whether this diagnosis is related to the Veteran's declared in-service stressor(s).

c)  If you find that the Veteran currently has a diagnosis of a psychiatric disorder other than PTSD, or had a diagnosis during the appeal period (since November 2011), opine whether it is at least as likely as not (a 50 percent or greater probability) that this disorder had its onset in or is related to the Veteran's active service.  In answering this question please address the medication prescription for depression in September 2009, diagnosis of adjustment disorder with mixed anxiety and depressed mood dated November 19, 2012, and treatment for depression and anxiety in 2013.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

